Citation Nr: 1426732	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  99-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease, hiatal hernia, and diverticulosis), including gastric ulcer, hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome.

2.  Entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD) with hiatal hernia and diverticulosis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to December 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 1999, July 2009, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In the September 1999 rating decision, the RO denied service connection (on a not-well-grounded basis) for heartburn, weakened esophageal valve, duodenal ulcer, rectal/colon polyps, hemorrhoids, gastroenteritis, diverticular disease, and hiatal hernia.  In November 2000, the Board remanded these claims for issuance of a statement of the case.  The RO issued a statement of the case in November 2002 and the Veteran perfected his appeal for service connection for these digestive disorders.  The RO issued supplemental statements of the case in September 2003 and later that have recharacterized all digestive-related issues as a single issue, "service connection for digestive disorders."  In March 2005, the Veteran testified before an undersigned Veterans Law Judge and in September 2005, the Board denied service connection for "a variously diagnosed gastrointestinal disorder, to include as due to tobacco use and nicotine dependence." 

In March 2008, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision in relevant part.  In October 2008, the Board remanded the case for development, recharacterizing the issue as "service connection for a gastrointestinal disorder, to include as due to nicotine dependence." 

In July 2009, the Board granted service connection for "a gastrointestinal disability, diagnosed as gastroesophageal reflux disease (GERD) with hiatal hernia and diverticulosis."  While this Board decision was favorable, unfortunately, the Board failed to specifically adjudicate the appealed issues of service connection for duodenal ulcer, rectal/colon polyps, hemorrhoids, and gastroenteritis, which appear to be separate and distinct from the service-connected GERD, hiatal hernia, and diverticulosis.  In November 2009, the Veteran's representative brought this to the attention of the RO.  In response, the RO issued a rating decision in June 2011 that informed the Veteran that he needed new and material evidence to reopen those claims, as the Board decision of July 2009, had denied those claims.  Upon review of the July 2009 Board decision, it did not expressly deny service connection for any digestive-related disability, and did not adjudicate the issues of entitlement to service connection for duodenal ulcer, rectal/colon polyps, hemorrhoids, and gastroenteritis.  Therefore, the Veteran's earlier-perfected appeal remains viable and the Board need not reopen those claims.  

The July 2009 rating decision on appeal assigned a 10 percent initial rating for gastrointestinal disability diagnosed as GERD, with hiatal hernia and diverticulosis, effective from April 30, 1999.  During the pendency of the appeal, an April 2010 rating decision granted a 30 percent rating for the service-connected gastrointestinal disability, effective from April 30, 1999.

The September 2010 rating decision denied entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  

In September 2011, the Veteran provided testimony at a video conference hearing before a second undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  In a letter from the Board issued in November 2011, the Veteran was afforded the opportunity to testify at a hearing before a third Veterans Law Judge who would also participate in deciding the appeal.  He was afforded 30 days to provide a response indicating his desire to appear at a hearing before a third Veterans Law Judge.  In this regard, he was advised that if a response was not received within the allotted 30 days, the Board would assume that he did not want a third hearing, and would proceed accordingly.  No response was received from the Veteran or his then representative.

In July 2008, the Veteran appointed a private attorney to represent him with respect to all matters then before VA.  The appointment of a private attorney revoked a previous power of attorney executed in favor of Disabled American Veterans.  Additional issues have arisen to the Board since July 2008.  In statements dated in October 2010 and May 2012, the private attorney declined to represent the Veteran with respect to all issues, but continued to represent the Veteran with respect to the issues involving gastrointestinal disability and GERD with hiatal hernia and diverticulosis.  As such,  in September 2012, the Board issued two separate decisions under separate docket numbers.  

One of these September 2012 Board decision addressed the issues of, "Entitlement to service connection for chronic obstructive pulmonary disease, to include on a secondary basis" as well as, "Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities."  The Board noted that the Veteran was not represented with respect to these issues.  The Board ruled that the claim of entitlement to service connection for chronic obstructive pulmonary disease, secondary to service-connected nicotine dependence, was barred by law.  However, recognizing that a service connection claim addressed in the other September 2012 Board decision was remanded and now pending before the RO, the Board determined that the intertwined TDIU claim must also be remanded to the RO for development.  

In the current decision, the Board has addressed the issue of entitlement to a TDIU alongside the other claims represented by the Veteran's private attorney rather than under a separate docket number, as a TDIU claim is part and parcel of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The other September 2012 Board decision addressed the issues of, "Entitlement to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease, hiatal hernia, and diverticulosis), including gastric ulcer, hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome" as well as, "Entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease with hiatal hernia and diverticulosis."  The Board noted that the Veteran was represented by his private attorney with respect to these issues.  The Board determined that an initial rating greater than 30 percent for GERD, hiatal hernia, and diverticulosis, was not warranted and denied that claim.  However, the Board found that the VA opinions of record with respect to the issue of entitlement to service connection for a gastrointestinal disability were inadequate, and remanded that issue for additional development, to include obtaining a new VA examination.  

However, the Veteran appealed the Board's denial of his increased rating claim to the Court.  A February 2013 Joint Motion for Partial Remand (Joint Motion) determined that the Board's September 2012 decision had not adequately addressed the provisions of Diagnostic Code 7346, hiatal hernia, and had not adequately considered an extraschedular rating under 38 C.F.R. § 3.321(b).  In a February 2013 Order, the Court granted the Joint Motion and remanded the part of the Board's September 2012 decision that denied an increased rating for GERD with hiatal hernia and diverticulosis.  

In addition, although the Veteran's claim for entitlement to service connection for depression was previously denied, the issue of entitlement to service connection for an acquired psychiatric disorder secondary to service-connected GERD with hiatal hernia and diverticulosis has recently been raised by a November 2013 private physician correspondence, but has not been addressed by the Agency of Original Jurisdiction (AOJ) since that time.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a gastrointestinal disability other than GERD, hiatal hernia, and diverticulosis; entitlement to an initial evaluation in excess of 30 percent for GERD with hiatal hernia and diverticulosis; and entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated.  

With respect to the service connection issue, the Board remanded the claim in its September 2012 decision in order to obtain an adequate VA examination.  The examining physician was instructed to address the etiology of any currently identified digestive disorder or disorders, and opine as to whether it was at least as likely as not (50 percent or greater possibility) that any identified gastrointestinal disorder or disorders is/are related to active military service.  The examining physician was also instructed to specifically address the etiology of duodenal ulcer, hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome, even if not currently shown, as those disorders or symptoms of those disorders had been shown at some point during the current appeal period.  In offering this opinion, the physician was instructed to opine whether it was at least as likely as not (50 percent or greater possibility) that each disorder was related to active military service.  Finally, if any claimed digestive disability could not be directly linked to active military service, the physician was instructed to address the likelihood that a service-connected disability or disabilities have caused or aggravated the claimed nonservice-connected gastrointestinal disability.  Specifically, the physician was instructed to opine as to whether it was at least as likely as not (50 percent or greater possibility) that a service-connected disability had caused or aggravated the nonservice-connected gastrointestinal disability. 

Pursuant to the Board's September 2012 Remand instructions, the Veteran was provided with several VA examination later that month.  The examiner opined that it was less likely than not that the Veteran's duodenal ulcer (resolved in 1997) and rectal polyp (resolved in 2011) were related to the gastroenteritis experienced by the Veteran during active military service.  The examiner explained that gastroenteritis is a self-limited infectious disease and has not been shown to directly cause the duodenal ulcers or rectal polyps.  The examiner conceded that the etiology of the Veteran's previous duodenal ulcer was not known with certainty, but the examiner noted that it resolved around the same time that his Helicobacter pylori infection was discovered and treated in 1997.  The examiner further noted that Helicobacter pylori is a known cause of stomach and small intestine ulcers, and that rectal polyps are seen in higher incidence in the aging population and could be explained on that basis.  

The September 2012 examiner also opined that it was less likely than not that the Veteran's constipation, irritable bowel syndrome, and hemorrhoids were related to the gastroenteritis experienced by the Veteran during active military service.  Rather, the examiner indicated that these disorders were more likely a result of aging, nonservice-connected medications, and a low-fiber diet.  The examiner emphasized that the Veteran's poor diet had been commented on in many of his visits to the gastrointestinal clinic.  The examiner additionally noted that the Veteran did primarily sedentary work after leaving the service, and that this was the likely etiology of his hemorrhoids.  The examiner indicated that gastroenteritis was not a cause of hemorrhoids, and that while there was as reported link between infectious gastroenteritis and irritable bowel syndrome, the onset of irritable bowel syndrome typically occurs within 6 to 12 months following the onset of gastroenteritis in such instances.  The examiner noted that the Veteran's constipation developed over 30 years after service separation, and that this long time lapse eliminated the possibility of in-service gastroenteritis as a cause of his constipation.  

Finally, the examiner opined that it was less likely than not that any of the Veteran's service-connected disabilities caused or aggravated the Veteran's duodenal ulcer, rectal polyp, irritable bowel syndrome, or hemorrhoids.  

In a June 2013 addendum opinion, the VA examiner opined that it was less likely than not that any post-service gastroenteritis was related to the Veteran's period of military service.  The examiner explained that the Veteran was in service from 1960 to 1963 and was hospitalized for only three days for gastritis during that time, after which the gastritis resolved and he was returned to full duty.  The examiner emphasized that there was no evidence of chronic or ongoing gastroenteritis while in service, and explained that gastroenteritis is usually an acute condition which resolves, most often due to an acute infectious process.  Moreover, the examiner noted that medical records showed no evidence of chronic problems with gastroenteritis since leaving the service.  

The examiner also opined that it was less likely than not that any of the Veteran's service-connected non-digestive disorders caused or permanently aggravated his duodenal ulcer, rectal polyp, irritable bowel syndrome, or hemorrhoids.  The examiner explained that a majority of the medical literature did not support a relationship between the Veteran's service-connected non-digestive disorders and his duodenal ulcer, rectal polyp, irritable bowel syndrome, or hemorrhoids.  

The examiner then opined that it was less likely than not that the Veteran's service-connected GERD, hiatal hernia, and diverticulosis caused or permanently aggravated his nonservice-connected duodenal ulcer, rectal polyp, irritable bowel syndrome, or hemorrhoids.  The examiner explained that the hiatal hernia was an anatomical defect which was the likely cause of the Veteran's GERD.  Diverticulitis was also an anatomical finding, while irritable bowel syndrome was a functional/motility abnormality.  The examiner explained that these were two distinct conditions based on two different pathologies.  Some patients had GERD without any anatomical findings, which could be the result of a functional abnormality and explained that possible overlap between GERD and irritable bowel syndrome discussed in an abstract presented by the Veteran's attorney.  However, this was not the case with this particular Veteran, as he had an anatomical finding of hiatal hernia with resulting GERD.  The examiner added that a majority of the medical literature did not support a relationship between the anatomical finding of hiatal hernia and GERD or diverticulosis or the functional/motility condition of irritable bowel syndrome.  The examiner also indicated that the Veteran's rectal polyp was no longer present, and that the cause of most rectal polyps was unknown, although a diet high in animal fat and red meat, while low in fiber, was thought to encourage polyp formation.  The examiner emphasized that this was consistent with previous information regarding the Veteran's diet.  The examiner also opined that the Veteran's resolved duodenal ulcer was a result of his Helicobacter pylori infection, and was less likely than not a result of the Veteran's service-connected hiatal hernia, GERD, or diverticulosis.  Finally, the examiner opined that the Veteran's hemorrhoids were likely a result of his irritable bowel syndrome with constipation, and noted that hemorrhoids were a common condition as people age.  Contributing factors to hemorrhoids included constipation, low fiber diet, and aging.  As such, the examiner concluded that the Veteran's hemorrhoids were less likely than not a result of the Veteran's service-connected hiatal hernia, GERD, or diverticulosis.  

In correspondence dated in March 2014 and April 2014, the Veteran's attorney advanced several arguments contending that the VA opinions dated in September 2012 and June 2013 were inadequate and did not substantially comply with the Board's September 2012 Remand instructions.  

For one, the Veteran's attorney indicated that the VA opinions did not specifically reference or address positive nexus evidence submitted by the Veteran.  Such evidence includes a March 2009 treatment note in which a private gastroenterologist consulted by the attorney opined that the Veteran's constipation and suspected underlying irritable bowel syndrome were aggravated by his service-connected diverticulosis; an October 2011 treatment note in which the same private gastroenterologist opined that the Veteran's internal hemorrhoids were likely chronic in nature, very likely related to his period in the service or at least present at the time of service, and more likely than not service connected; and a May 2012 statement in which the same private gastroenterologist opined that the Veteran's irritable bowel syndrome was as likely as not present during his period of military service.  The Veteran's attorney also submitted a November 2013 correspondence in which a different private physician consulted by the Veteran's attorney opined that recent research data suggested that irritable colon syndrome may have originated following the disruption of the gut microflora after an acute gastrointestinal insult.  The physician further indicated that the diagnoses of irritable colon syndrome may have been exacerbated by the Veteran's service-connected diverticulosis.  

In addition, the Veteran's attorney argued that the VA examination reports failed to provide opinions as to the likelihood that each of the Veteran's diagnosed disorders were incurred in or otherwise related to his period of active duty service, as explicitly directed by the Board's September 2012 Remand.  Rather, the September 2012 VA examiner merely provided limited opinions as to whether the Veteran's various disorders were specifically related to a documented in-service bout of gastroenteritis.  

The Veteran's attorney further argued that the opinions provided with respect to duodenal ulcer, hemorrhoids, and rectal polyps were inadequate because, although the examiner provided possible nonservice-related etiologies for each of these disorders, she did not provide any rationale as to why she believed these disorders were not related to his service-connected disorders.  With respect to the Veteran's gastroenteritis, the Veteran's attorney emphasized that the June 2013 VA examination report indicated that there had been no evidence of chronic gastroenteritis since service, while the September 2012 Board Remand explicitly indicated that gastroenteritis had been shown at some point during the current appeal period.

For these reasons, the Board finds that the Veteran must be afforded a new VA examination to address the deficiencies of the September 2012 and June 2013 examination reports.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran also seeks entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD) with hiatal hernia and diverticulosis.  As noted above, the February 2013 Joint Motion determined that the Board's September 2012 decision denying an increased rating had not adequately addressed the provisions of Diagnostic Code 7346, hiatal hernia, and had not adequately considered an extraschedular rating under 38 C.F.R. § 3.321(b).  

In correspondence dated in March 2014 and April 2014, the Veteran's attorney argued that the Veteran was entitled to a 60 percent evaluation under Diagnostic Code 7346 for symptoms such as stomach pain, daily lower abdominal pain, bloating, episodes of epigastric distress, regurgitation, reflux, and bouts of constipation and/or diarrhea.  The attorney argued that this combination of symptoms was productive of severe impairment of health, which warranted a 60 percent rating under Diagnostic Code 7346.  In the alternative, the attorney indicated that the Board must remand for another VA examination to determine the current severity of his service-connected GERD with hiatal hernia and diverticulosis.  

The Veteran was last provided with a VA examination with respect to these disorders in September 2012, nearly two years ago.  At that time, the Veteran was diagnosed as having GERD and hiatal hernia, with merely infrequent (rather than persistently recurrent) episodes of epigastric distress, reflux, and regurgitation.  The Veteran was not found to have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his GERD or hiatal hernia.  Moreover, the examiner explicitly found that these disorders did not impact the Veteran's ability to work.  As the symptoms described in the September 2012 VA examination report are significantly fewer than the symptoms described by the Veteran's attorney in his March 2014 and April 2014 correspondences, the Board finds that the Veteran should be provided with a new examination to assess the current severity of his service-connected GERD with hiatal hernia and diverticulosis.  

Finally, the Veteran seeks entitlement to a TDIU.  The outcome of the Veteran's service connection and higher initial rating issues being remanded could have a significant bearing on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Moreover, a TDIU can also be granted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2013). 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements for an appropriate examination by a physician to determine the probable etiologies of the Veteran's various digestive disorders.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  

The examining physician must address the etiology of each chronic digestive disorder identified at any time during or proximate to the appeal period, excluding GERD, hiatal hernia, and diverticulosis.  In offering the opinion, the physician must address whether it is at least as likely as not (50 percent or greater possibility) that any identified gastrointestinal disorder or disorders is/are related to active military service or had their initial onset during active military service.  This opinion should include, but not be limited to, a discussion of whether the above-mentioned disabilities were caused by, aggravated by, or otherwise related to the Veteran's documented in-service gastroenteritis.  

The examining physician must specifically address the etiology of duodenal ulcer, hemorrhoids, gastroenteritis, rectal polyps, and irritable bowel syndrome, even if not currently shown, as those disorders or symptom of those disorders have been recorded at some point during the appeal period.  In offering this opinion, the physician must address whether it is at least as likely as not (50 percent or greater possibility) that each disorder is related to active military service.  

Finally, if any claimed digestive disability (excluding GERD, hiatal hernia, and diverticulosis) cannot be directly linked to active military service, the physician then must address the likelihood that a service-connected disability or disabilities (GERD, hiatal hernia, diverticulosis, maxillary sinusitis, deviated septum, allergic rhinitis, and/or nicotine dependence) have caused or aggravated the claimed nonservice-connected gastrointestinal disability.  In offering this opinion, the physician must address whether it is at least as likely as not (50 percent or greater possibility) that GERD, hiatal hernia, diverticulosis, maxillary sinusitis, deviated septum, allergic rhinitis, and/or nicotine dependence have caused or aggravated the nonservice-connected gastrointestinal disability.  If the examiner finds that any diagnosed digestive disability more likely had a nonservice-related etiology (such as diet, old age, etc.), then the examiner must explain why these nonservice-related etiologies are more likely than a service-related etiology.  

In rendering these opinions, the examiner is asked to explicitly acknowledge and address the following private medical documents: the March 2009 treatment note opining that the Veteran's constipation and suspected underlying irritable bowel syndrome were aggravated by his service-connected diverticulosis; the October 2011 treatment note opining that the Veteran's internal hemorrhoids were likely chronic in nature, very likely related to his period in the service or at least present at the time of service, and more likely than not service connected; the May 2012 statement opining that the Veteran's irritable bowel syndrome was as likely as not present during his period of military service; and the November 2013 correspondence opining that the diagnoses of irritable colon syndrome may have been exacerbated by the Veteran's service-connected diverticulosis.  

The physician should offer a rationale for all conclusions and opinions in a legible report.  

2.  Schedule the Veteran for an examination with an appropriate specialist to determine the manifestations associated with and severity of his service-connected GERD with hiatal hernia and diverticulosis.  The claims folder, including a copy of this Remand, must be provided to the examiner, and the examination report should reflect that a review of the claims folder was completed in conjunction with the examination.  A discussion of the Veteran's lay history and symptomatology as well as the documented pertinent medical history shall also be included in the examination report.  Any necessary tests should be performed.  A rationale which considers the clinical and lay evidence of record should accompany any findings/opinion(s) provided in the report.  The examination report shall include a discussion of the following:

(a) Describe all symptoms and manifestations associated with the Veteran's service-connected GERD with hiatal hernia and diverticulosis.  The examiner should specifically discuss whether the Veteran's GERD with hiatal hernia and diverticulosis is manifested by symptomatology such as: persistently recurrent epigastric distress; dysphagia; pyrosis; regurgitation; substernal arm or shoulder pain; diarrhea and constipation, vomiting, material weight loss, hematemesis, melena; and moderate anemia.  To the extent possible, the examiner must clinically distinguish manifestations of the service-connected GERD with hiatal hernia and diverticulosis from manifestations of any other gastrointestinal disability.

(b)  The examiner is asked to assess overall, whether the Veteran's manifestations and symptoms of GERD with hiatal hernia and diverticulosis are productive of considerable or severe impairment of health, describing the findings supporting that determination, to include referencing any daily or occupational impairment associated with the Veteran's service-connected GERD with hiatal hernia and diverticulosis.  A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

3.  As these are complex issues, the AOJ should insure that the instructions undertaken above have been completed.

4.  After the development requested above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be furnished an supplemental statement of the case and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_____________________________                     ____________________________
            S. L. KENNEDY                                              DENNIS F. CHIAPPETTA
          Veterans Law Judge                                              Veterans Law Judge
       Board of Veterans' Appeals                                   Board of Veterans' Appeals



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



